UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-30430 INTERMOST CORPORATION (Exact name of registrant as specified in its charter) Wyoming 87-0418721 (State or other jurisdiction of (IRS Employer Identification Number) Incorporation or Organization) Suite 5204, CentralPlaza, 18 Harbour Road, Wanchai, Hong Kong 000000 (Address of principal executive offices) (Zip Code) 852-2827-6898 (Registrant’s Telephone Number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): YesoNoý State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:213,281,873 shares of common stock as of October30, 2008. Transitional Small Business Disclosure Format (check one).Yes oNo ý TABLE OF CONTENTS PART I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance sheets (Unaudited) as of June 30, 2008 and September 30, 2008 2 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended September 30, 2008 and September 30, 2007 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three months ended September 30, 2008 and September 30, 2007 4 Notes to Condensed Consolidated Financial Statements for the three months ended September 30, 2008 and September 30, 2007 5 Item 2. Management’s Discussion and Analysis or Plan of Operation 12 Item 3. Controls and Procedures 21 PART II. Other Information Item 1. Legal Proceedings 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 33 Item 6. Exhibits 24 Risk Factors 25 Signatures 28 -1- ITEM 1.FINANCIAL STATEMENTS. INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Sept 30, 2008 June 30, 2008 ASSETS USD USD Current Assets Cash and cash equivalents 599,680 640,200 Accounts receivable, net 3,845,069 3,949,653 Inventories 0 0 Deposits, prepayments and other receivables 1,038,984 1,318,880 Deposit of investment 0 0 Short-term loan 673,834 670,288 Short-term investment 0 0 Total current assets 6,157,567 6,579,021 Other Assets Restricted cash 314,873 313,732 Unlisted investment 940,477 937,363 Plant and equipment, net 174,751 74,568 Intangible assets, net 14,864 16,365 Investment in an associated company 1,263,320 1,258,742 TOTAL ASSETS 8,865,852 9,179,791 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable 3,361,654 3,353,240 Accrued liabilities and other payable 741,625 759,353 Customer deposits 84,931 83,999 Advance from a shareholder 64,435 159,600 Advance from a related company 476,901 475,173 Business and other taxes payable 490 1,047 Total current liabilities 4,730,036 4,832,412 Minority interests 11,452 12,418 STOCKHOLDERS' EQUITY Preferred stock, par value US$0.001 per share Authorized - 5,000,000 shares Issued and outstanding - None Common stock, par value US$0.001 per share Authorized - 5000,000,000 shares Issued and outstanding - 215,370,278 shares 213,282 213,282 at June 30, 2007 and Sept 30, 2007 Treasury stock 0 0 Additional paid-in capital 24,843,131 24,843,131 Accumulated deficit (21,076,030 ) (20,846,563 ) Accumulated other comprehensive loss 143,981 125,111 4,124,364 4,334,961 TOTAL LIABILITIES, MINORITY INTERESTS AND STOCKHOLDERS' EQUITY 8,865,852 9,179,791 The accompanying notes are an integral part of these condensed consolidated financial statements. -2- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Sept 30, 2008 2007 (restated) USD Net revenue 520 7,598 Cost of revenues (92 ) (36,965 ) Gross profit 428 (29,367 ) Costs and expenses: Selling, general and administrative expenses (246,605 ) (173,122 ) Impairment of goodwill 0 Exchange differences 1,058 0 Amortization of intangible assets (652 ) (832 ) Total costs and expenses (246,199 ) (173,954 ) Loss from operations (245,771 ) (203,321 ) Interest income 2,623 8,025 Loan interest income 14,710 16,244 Investment income (loss) 0 0 Other income (loss), net (2,057 ) 0 Loss before income taxes, minority interests and equity in earnings of associated companies (230,495 ) (179,052 ) Income taxes 0 0 Loss before minority interests and equity in earnings of associated companies (230,495 ) (179,052 ) Minority interests 1,028 4 Loss before equity in earnings of associated companies (229,467 ) (179,048 ) Equity in earnings of associated companies 0 0 Loss before extra-ordinary items (229,467 ) (179,048 ) Loss on closing a subsidiary company 0 0 Net loss (229,467 ) (179,048 ) Net loss per common share-basic and diluted (0.001 ) (0.001 ) Weighted average number of common shares outstanding-basic and diluted 213,281,873 215,370,278 -3- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended Sept 30, 2008 2007 (restated) USD USD Cash flows from operating activites Net loss (229,467 ) (179,048 ) Impairment of goodwill 0 Amortization of intangible assets 652 832 Equity in earnings of associated companies 0 Loss on disposal of a subsidiary 0 Depreciation 20,442 6,125 Minority interests (1,028 ) 11,593 Increase (decrease) in operating assets- Accounts receivables 120,928 18,685 Inventories (3,101 ) Deposits, prepayments and other receivables 194,699 98,610 Increase (decrease) in operating liabilities- Accounts payable (3,843 ) (24,826 ) Accrued liabilities (20,830 ) (11,121 ) Cutomer deposits 1,505 Deferred revenue 15 (1,424 ) Business taxes and government surcharges payable 53 211 Net cash generated from/(used in) operating activities 81,621 (81,959 ) Cash flows from investing activities Acquisition of plant and equipment (122,017 ) 0 Increase n short term investment 0 Increase (decrease) in short term loan (1,127 ) (2,896 ) Net cash used in investing activities (123,144 ) (2,896 ) Cash flows from financing activities Increase in security bond 0 0 Advances from related parties (97,339 ) Net proceeds from issuance of common stock 0 0 Net cash used in financing activities (97,339 ) Cash and cash equivalents Net increase (decrease) (138,862 ) (84,855 ) Accumulated other comprehensive loss 98,342 (7,314 ) Balance at beginning of period 640,200 530,468 Balance at end of period 599,680 438,299 Supplemental cash flow information: Cash paid for interest 0 0 Cash paid for income taxes 0 0 Non-cash investing and financing activities: Receivable from issuance of common stock 0 0 Issuance of reserved common stock 0 0 Issuance of common stock for service 0 0 Acquisition of associated companies 0 0 Acquisition of subsidiaries: Non-cash assets acquired 0 0 Liabilities assumed in acquisition 0 0 Issuance of common stock for service 0 0 -4- NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) THREE MONTHS ENDED SEPT 30, 2 1.ORGANIZATION AND BASIS OF PRESENTATION The condensed consolidated financial statements include the accounts of the Intermost Corporation (the "Company") and its majority-owned subsidiaries, of which the Company has the ability to exercise control and direct operations and the minority interests do not possess participatory rights. All material intercompany balances and transactions have been eliminated on consolidation. The condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The condensed consolidated financial statements are unaudited, but in the opinion of management of the Company, contain all adjustments, which include normal recurring adjustments, necessary to present fairly the financial position at September 30, 2008, the results of operations for the three months ended September 30, 2008 and 2007, and the cash flows for the three months ended September 30, 2008 and 2007. The balance sheet as of June 30, 2008 is derived from the Company’s audited financial statements included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2008. Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading. For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report on Form 10-KSB for the fiscal year ended June 30, 2008, as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The results of operations for the three months ended September 30, 2008 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2008. 2.NET INCOME (LOSS) PER COMMON SHARE Statement of Financial Accounting Standards No. 128, “Earnings per Share,” requires presentation of basic earnings per share (“Basic EPS”) and diluted earnings per share (“Diluted EPS”). Basic earnings (loss) per share is computed by dividing earnings (loss) available to common stockholders by the weighted average number of common shares outstanding (including shares reserved for issuance) during the period. Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. The Company did not have any potentially dilutive securities outstanding during the three months ended September 30, 2008 and 2007. Accordingly, basic and diluted earnings per share are the same for all periods presented. 3.FOREIGN CURRENCY TRANSLATION The Company maintains its books and records in Renminbi (“Rmb”), the currency of the People’s Republic of China (the “PRC”). The Rmb is the Company's functional currency, as the Company's business activities are located in the PRC and denominated in Rmb. Translation of amounts into United States dollars ("US$") has been made at the rate of Rmb6.8469 to US$1.00. The translation of the financial statements of subsidiaries whose functional currencies are other than Rmb into Rmb is performed for balance sheet accounts using closing exchange rates in effect at the balance sheet date and for revenue and expense accounts using an average exchange rate during each reporting period. The gains or losses resulting from translation are included in stockholders' equity separately as accumulated other comprehensive loss. -5- Transactions in currencies other than functional currencies during the period are translated into the respective functional currencies at the applicable rates of exchange prevailing at the time of the transactions. Monetary assets and liabilities denominated in currencies other than functional currencies are translated into the respective functional currencies at the applicable rates of exchange in effect at the balance sheet date. Exchange gains and losses are included in the statement of operations. On July 21, 2005, Rmb was revalued from Rmb8.28 to Rmb8.11 for US$1 following the removal of the peg to the US dollar and pressure for the United States. The Rmb continuously appreciated to Rmb6.8718 for US$1 at June 30, 2008. And the Rmb further appreciated to Rmb6.8469 for US$1 at this quarter ended September 30, 2008. The Rmb is not readily convertible into US$ or other foreign currencies. Translation of amounts from Rmb into US$ is for the convenience of readers. No representation is made that the Rmb amounts could have been, or could be, converted into US$ at that rate or at any other rate. For the purposes of financial statements presentation, the United States dollars equivalents of the all numbers are translated at the rate of USD$1 to Rmb6.8469. 4.STOCK-BASED COMPENSATION The Company may periodically issue shares of common stock for services rendered or for financing costs. The Company may also periodically issue shares of common stock in conjunction with the acquisition of an, all or a portion of the equity interest in a business. The shares of common stock vest immediately on issuance and are not subject to any redemption rights. The value of the shares of common stock issued for accounting purposes is based on the market price of the shares at the date of the transaction or on the fair value of the services rendered or net assets acquired, whichever is more determinable, based on the specific facts and circumstances of each transaction.
